Council Question Time
The next item is Question Time (B6-0017/2207).
The following questions are addressed to the Council.
Subject: Bolstering the Frontex Agency
What action has the Council taken in order to bolster the operations of the Agency for the Management of External Borders (Frontex), with a view to ensuring that there are no massive influxes of immigrants over the next few months, such as occurred last year?
President-in-Office of the Council. (DE) I can answer your question as follows, Mr Ortega. In its December 2006 Conclusions, the European Council noted the following: the capacity of the European Agency for Operational Cooperation at the External Borders - the European border protection agency Frontex - will be rapidly enhanced by ensuring adequate financial and personnel resources and their effective use, establishing procedures for emergency situations, strengthening operational means, reinforcing links with the Immigration Liaison Officer Network and completing the planned review of the Agency and its tasks in 2007.
The Agency's budget for 2007 has been increased appreciably and now stands at a total of EUR 22.2 million. The number of persons employed is also increasing steadily and will total 87 in 2007. Regarding the establishment of procedures for emergency situations, the Council has recently concluded consultations with the European Parliament on a proposal for a Regulation of the European Parliament and of the Council establishing a mechanism for the creation of Rapid Border Intervention Teams and amending the Council Regulation as regards that mechanism. The European Parliament will be voting on the regulation at the end of April. The Justice and Home Affairs Council will then consider the regulation in June.
In addition to sending personnel, Frontex is currently compiling a centralised record, the 'tool box', of the Member States' existing technical equipment for controlling and monitoring the external borders, which they are willing to put at the disposal of another Member State on a voluntary basis and on request. On 15 February 2007, the Council examined the progress made in establishing the 'tool box' and called on the Member States to make an active contribution. The situation was again reviewed at the Council meeting on 19 and 20 April.
The Council Conclusions of 14 and 15 December 2006 invited Frontex, together with the Member States of the region, to establish a permanent Coastal Patrol Network on the European Union's southern maritime borders by mid 2007. The introduction of this network will be an important step for taking action jointly and in particular in coordination with the Member States against illegal immigration on the southern maritime borders. The network will be an effective instrument for countering the growing migratory pressure in the region that is anticipated in the next few weeks and months. The Coastal Patrol Network is planned to commence on 24 May 2007.
Finally, in accordance with the Hague Programme which the European Council adopted on 4 November 2004, the Commission will before the end of 2007 be submitting to the Council an assessment report on the Agency, and in connection with that assessment consideration could be given to the possibility of giving Frontex additional tasks or powers.
(ES) Mr President-in-Office of the Council, I would like to acknowledge the work of the Council in this field, and I believe that you have explained it very clearly.
Our only concern, however, is that it appears that the operations that have been set up - specifically ERA 1, ERA 2 and ERA 3 - are interrupted at a particular moment with regard to the protection of the Atlantic maritime border and the feeling is created amongst the public that, being of a temporary nature, protection is purely temporary and there is no permanent protection.
Does the Presidency believe that, by means of these measures, permanent control of this border - currently a sensitive border - can be guaranteed for the whole of the European Union?
President-in-Office of the Council. (DE) In the first instance, the protection of external borders is of course the responsibility of the respective Member States. In special situations, however, Frontex can be called in. That is why it was created. That means there may be cases where Frontex does not need to act because the Member State concerned can cope on its own. But of course we want to get the idea across that in particular situations, such as illegal immigration, the European Union will show solidarity - that is what this European initiative was about. Only it cannot be a permanent deployment. Really, Frontex should only act in particular cases.
President-in-Office, thank you very much indeed for your answer on how to bolster the Frontex Agency. You talked a lot about having more staff, or in other words having more money. If that is your thesis, how would you recommend that the staff complement of Frontex be enlarged, and how much money should we put into the Frontex budget?
I cannot give any definite figures at present, honourable Member. We have set this agency up and we must now see what demands are made of it, what tasks the Member States are able to assume and what tasks can be performed by Frontex. But in the talks on the matter that is still undecided.
At any rate, if I have understood the honourable Member correctly, we must also send out a signal that we have not merely created a pseudo institution, so that the public can see that here the European Union has recognised that it is necessary to have an agency to take effective action. Then of course we must also be able to make the necessary resources available.
Question 2 has been withdrawn.
Subject: The investigation and prosecution of genocide, crimes against humanity and war crimes
In order to increase the effectiveness of the investigation and prosecution by law enforcement authorities of persons who have committed genocide, crimes against humanity and war crimes, the Council adopted Decision 2002/494/JHA on setting up a network of contact points on genocide and Decision 2003/335/JHA on the investigation and prosecution of serious international crimes.
What plans does the Council have to improve the institutional infrastructure of the network, in order to strengthen cooperation among the national authorities and contribute to the creation of a consistent approach by Member States in the fight against impunity for grave international crimes? What is the attitude of the Council regarding a suggestion to establish EUROJUST as the secretariat for the network? Will the Council consider including the network on the agenda of the Article 36 Committee (CATS) meetings so as to ensure a follow up of network conclusions? In light of Article 4 of Council Decision 2003/335/JHA, how will the Council address the current lack of specialised war crimes units within Member States?
President-in-Office of the Council. (DE) There is no proposal for improving the institutional infrastructure of the European network of contact points under discussion at the moment. Up until now, the meetings of this network that have been held have been prepared in cooperation with the Council Presidency and General Secretariat. Neither is there any proposal before the Council to set up a secretariat for the network within Eurojust. If such an initiative is put forward, the Council will discuss it.
The Presidency can inform you, honourable Member, that the next meeting of the European network of contact points in respect of persons responsible for genocide, crimes against humanity and war crimes will be held on 7 and 8 May. In accordance with existing practice, that meeting's conclusions will be passed to the Article 36 Committee for further discussion.
Under the Council decision of 2003, the establishment of specialised war crimes units is a matter for the Member States. All the Member States have already designated contact points for the investigation of genocide, war crimes or crimes against humanity.
Yes, that is reasonably encouraging. I hope that you will conclude that Eurojust should indeed be a secretariat or at least a contact point. I am glad that there is going to be a meeting in May of the contact group - unfortunately there was none under the last Presidency. Can you assure me that the European Parliament will be informed about the conclusions of that meeting?
As the Council begins the process of developing the post-Hague JHA programme, what steps will be taken to ensure that the EU's commitment to fight impunity from international crimes, genocides, crimes against humanity and war crimes, both within the Union and outside, is included as a vital part of the justice, freedom and security agenda so as to create a single area of justice for victims of the gravest crimes?
President-in-Office of the Council. (DE) On the first point, as I have already said, it is important that Parliament should be properly informed about this meeting in accordance with Article 36. In the end, I am not yet in a position to say what conclusions will be drawn from it and how they will be incorporated into what processes. But we will be able to tell that when this first meeting has been held on 7 May.
Subject: Type 1 diabetes
Type 1 diabetes, a condition most commonly found in children, is a disease which predominantly affects European populations, more so than the much talked about type 2 diabetes. Finland has the highest registered number of sufferers in the world, with the UK ranked fourth on the list. There is little understanding of what causes type 1 diabetes and attention needs to be turned towards ensuring that sufferers can enjoy the best quality of life possible. A timely and accurate diagnosis and effective control is essential for this.
What measures does the Council intend to take to ensure not only that all diabetes sufferers have access to a minimum standard of care across Member States but also to ensure that the insulin pump, widely believed to be the best tool currently available to help well-motivated diabetes sufferers to achieve improved control and quality of life, is available to all those who need it?
President-in-Office of the Council. (DE) On this question I would like to say that the right of initiative in the area of public health lies exclusively with the Commission. There is at present no legislative proposal concerning diabetes before the Council. May I point out that under Article 152(4) in conjunction with Article 251 of the EC Treaty such a proposal would fall under the codecision procedure? I would also like to draw your attention to the Council's answer to the written question from 2006.
Given that type 1 diabetes predominantly affects children and that poor management of diabetes in children can cause problems in the long run, such as kidney failure, blindness and amputations, what measures can the Council put in place to ensure the provision of appropriate education for the patient and his family, as well as providing education campaigns about the disease, in order to prevent the discrimination that many diabetes sufferers come across?
President-in-Office of the Council. (DE) You are quite right to raise the issue of the consequences of type 1 diabetes, especially in children. I would like to point out, however - please do not misunderstand me - that this is primarily a matter for the Member States.
It is, however, important to do research and make discoveries and then to exchange those findings at European level, even if the responsibility for health matters does lie with the Member States. We are talking about the wellbeing and future of children and the right thing to do is to exchange findings promptly and effectively.
The President-in-Office replied that the EU has no legislative competence, which is true, but it has the Framework Programme for Research.
Does the Council believe that the EU is providing enough financial backing for research into type 1 diabetes? My understanding is that scientists believe that a cure for type 1 diabetes is deliverable, although a concerted effort will be required to achieve this. It is probably the worldwide disease for which we have the best chance of finding a cure.
I should add that I must declare an interest, as my husband is the Chairman of the UK arm of the Juvenile Diabetes Research Foundation, which supports research on type 1 diabetes.
President-in-Office of the Council. (DE) I entirely agree with you, Mrs Ludford, that we must of course investigate the causes and that requires research. As you say, it is quite possible to investigate and carry out research into this disease under the Seventh Framework Programme for Research.
It is of course up to the Member States to take the first initiative, but this instrument, which is certainly necessary, can be used to start such initiatives under the Seventh Framework Programme for Research.
Subject: Provision of child care
Following the Barcelona European Council in 2002, when Member States agreed that by 2010 child care should be available to at least 90% of children between 3 and 6 years old, and at least 33% of children under 3 years of age, and in light of the new Commission communication on demographic changes within Europe, can the Council report on how close different Member States are to achieving these targets?
In its 2007 Spring Report, the Commission noted that the availability of affordable child care is a problem in some Member States, making it difficult to reconcile work and family life. The 2006-2007 Joint Employment Report expressly points out that some Member States have set national targets for child care. These efforts should be recognised. At the same time, however, we should keep an eye on further developments in the Member States to see that the Barcelona Process obligations are complied with.
Thank you, President-in-Office, but with respect that was a very general answer. Perhaps that is all you can provide me with at this stage, but could I ask you to kindly e-mail me any details you have, or indicate how I can obtain a breakdown of details by Member State because, as you rightly say, improving the work/family life balance is a priority and it is in all our interests to ensure that priority is widely shared. I hope that you will in turn encourage your successor Presidency to take it on board as a priority too.
President-in-Office of the Council. (DE) A few weeks ago we had a debate against the background of the Alliance for Families and the objectives we set ourselves in Barcelona. In that debate I proposed, on behalf of the Presidency, that a report should be presented next year on how far those objectives had been achieved in the individual Member States. In the meantime, we have also produced a list of criteria on the basis of which this report will be produced in 2008. That is an important point.
I am also pleased to say that child care has featured prominently at a number of conferences in the last few weeks, including in the debate about the Alliance for Families. As you know, I am from Germany and I am familiar with the debate that is currently taking place in our country. We have also found that the problem is not confined to Germany, however.
What can we do, then? So far as best practice is concerned, the experiences and results in achieving those objectives must be set out in the report I mentioned next year.
We will send you the information you require in due course.
(DE) You mentioned Germany, Minister. I would like to know about the position regarding child care in the old and new Länder. In my opinion, the fact that the child care situation is particularly bad in the new Member States is a problem for the EU. How do you see this problem?
President-in-Office of the Council. (DE) There are of course different trends in the European Union, and there is no need to make a distinction between old and new Member States. We have found that some Member States have developed a sensible infrastructure over many years - it was a political objective - while other countries are lagging behind. The East German Länder had a different structure even before reunification, and facilities exist there.
We do of course have another problem to deal with in the East German Länder, namely the question of depopulation, of people moving away from particular areas because the economic situation is not as people imagined. In general terms, Germany needs to find a way of providing all-day care and care for small children under three. The German Bundestag is currently discussing how we can meet the targets we set ourselves in Barcelona.
(EL) Madam President, I would like to point out that daycare cannot become a substitute for families; it can only facilitate them. Therefore, I would like to inquire about the quality of the service provided, namely how can it be assured and how can we be certain that the personnel hired by these institutions will be capable of determining possible learning difficulties or other disorders, in order to protect children while growing-up, but also provide them with a solid educational future for the rest of their lives?
We are not trying to tell parents that they must put their children in child care facilities; we have simply found that parents - and in some Member States predominantly women - need to have the option of deciding whether they want to pursue an occupation, possibly out of economic necessity. They should then also be provided with suitable child care facilities.
It is not for the Presidency to judge the quality of those facilities or how well they are equipped. Each Member State will itself ensure that the staff are properly trained for the task.
Subject: Updating the Directive on 'Television Without Frontiers' and combating violence and discrimination
In the context of updating the Community Directive on audiovisual media, known by the title 'Television Without Frontiers', does the Council intend to adopt a common policy against the use of violence and material offensive to human dignity, in particular when the media target children and young people or the content of their programmes concerns women's issues and disadvantaged social groups?
Is it possible that heightening the awareness of members of the Council in regard to the above matters is of more crucial importance than rules relating to the free market, competition and the international obligations of the Union?
President-in-Office of the Council. (DE) First, I would like to point out that the amendment to the Television Without Frontiers Directive will be adopted under the codecision procedure. As co-legislator, the European Parliament is just as entitled as the Council to bring influence to bear on the content of the legislation.
The Council has taken account of the particular concerns you raise in revising the directive. In particular, the Council is considering extending the scope of the directive so that appropriate provisions for the protection of minors and a ban on incitement to hatred will also apply to new no-demand services and to services offered over new platforms such as mobile networks and the Internet. The Council envisages that the revised directive will recognise that instruments for co- and self-regulation can make an important contribution to this. As you know, the final scope of the revision will have to be agreed together with Parliament.
I also made clear at yesterday's meeting of Presidents that the Presidency is very keen to work together with the European Parliament to reach a decision quickly.
(EL) Madam President, I would like to specifically ask the representative of the Council on the free market and free competition with regard to these products and the obstacles that may arise from this directive, which prohibits certain products that are hazardous to children.
I would also like to ask if a relevant regulation would be provided for, with regards to trade relations with third countries, so that the imported products can be inspected.
President-in-Office of the Council. (DE) This matter is still being discussed at present. Of course cross-border transmission also plays a major part. We are continuing to conduct an intensive dialogue with the European Parliament on the important question of how we can protect children and young people from certain products.
(DE) Minister, is there any chance of using this directive to at least get the public sector media in the European Member States to largely stop depicting violence on radio and television?
President-in-Office of the Council. (DE) First of all, we are not seeking to distinguish between private and public television channels, but to have a general directive for television at European level. I also assume that a number of television stations have taken it upon themselves to ensure that no one is incited to hatred and the like by their programmes.
(LT) The programmes of our local television broadcasters contain a lot of material from the United States. It is precisely from this country that we see plenty of violence and aggressive programmes and films, which have a very bad influence on young people and children. We see events from the life of the United States itself: massacres in schools and universities. Could we have any influence on limiting the amount of this type of material being imported and broadcast in Europe?
President-in-Office of the Council. (DE) I am not sure that a directive can prevent everything, but in the talks between the Presidency and the European Parliament we are seeking to find ways of reducing the danger to a minimum.
I repeat: we will certainly have to find a balance between so-called freedom of information on the one hand and the protection of children and young people on the other. Of course children must be protected. We will see what the talks can achieve in the next few days.
Subject: Bringing Macedonia closer to the EU
What possibilities does the Council Presidency see for continuing the process of bringing Macedonia closer to the EU, and what practical progress might be brought about by candidate status for this country in the foreseeable future?
President-in-Office of the Council. (DE) Mr Posselt, the European Council's decision of 15 and 16 December 2005 to give the Former Yugoslav Republic of Macedonia the status of a candidate country stands in recognition of the country's reform effort so far. The European Council stressed that further steps to bring Macedonia closer to the EU will be considered if the conditions and requirements laid down in the Conclusions are satisfied.
The Commission will keep you informed of these developments in its progress reports. After examining the developments in the Former Yugoslav Republic of Macedonia as set out in the Commission's progress reports, at its meeting on 11 and 12 December last year the Council expressed its regret at the slowing of the pace of reform in 2006.
On 14 and 15 December last year, the European Council reiterated that the individual countries' progress along the road to the European Union depends on the efforts each of them makes to satisfy the Copenhagen Criteria and the conditions of the stabilisation and association process. So far as the Former Yugoslav Republic of Macedonia is concerned, it urged the country to step up the pace of reform in the key areas and to implement the priorities laid down in the European partnership in order to make further progress in the accession process.
The country's government faces great challenges, especially in the areas of police and judicial reform and the fight against corruption. As I stressed here back in March in answer to a question from Ryszard Czarnecki, the questions that remain open must now be tackled quickly. The pace of the accession process therefore depends primarily on the efforts and achievements of the Former Yugoslav Republic of Macedonia itself. The Commission's next progress report will shed light on this. The European Union will continue to actively support the country in making this objective a reality.
(DE) Three brief comments on that excellent reply. Firstly, I would like to ask you what the position is with regard to the implementation of the Ohrid Agreement, in particular local government reform. Are you satisfied with the developments in home affairs?
Secondly, what do you think of the future Slovenian Council Presidency's announcement that it will work towards a date?
Thirdly, has there been any easing of tension over the tricky question of the name?
President-in-Office of the Council. (DE) I will begin with the last point, because I know it is very controversial. It would be best if the two countries concerned could settle the matter between themselves, but they have not yet been able to agree on anything.
Regarding the date, if I have understood you correctly, it was about the Slovenian Presidency. What I said before shows that while the European Council has sent out a signal by giving the country candidate status, we are however still not conducting accession negotiations, hoping that further progress will be made after this debate. I do not think it is right to set a date at this point.
If the conditions are satisfied, if the necessary pace of reform is reached, if the results are there, then the European Council is ready to set definite dates so that the next steps can be started.
So far as the Ohrid Agreement is concerned, Mr Posselt, I am unable to give you a precise assessment of the situation at present, but I will gladly send you the answer later.
(DE) Minister, if Macedonia really does join the EU at some point, it could trigger something of a Babylonian confusion of languages, since that country alone has six official languages. Is the Council really aware of the problem of an impending language explosion?
President-in-Office of the Council. (DE) At the Thessaloniki summit the European Union unanimously said that, in view of previous events in the countries of the western Balkans, it is necessary to offer those countries the prospect of accession. That decision was motivated by the desire to bring stability to the region.
All the things you have just raised in connection with the diversity of languages will not have been considered from the outset. The important thing, however, is that we help to bring stability to the region, and the problem you raise is therefore a subordinate point for the time being. In any case, the European Union has already solved quite different problems.
(DE) Do you share the view that the preparation and approval of a new basic treaty or constitutional treaty or simply of a new treaty is a prerequisite for the accession of Macedonia, Croatia or other countries of the western Balkans?
President-in-Office of the Council. (DE) We have already discussed the speed of enlargement and of course the limits of enlargement in this House on a number of occasions. But at the same time, in the light of decisions already taken, such as the Thessaloniki decision already mentioned, we have said that the European Union must not become unwieldy if there are further enlargements.
It was already clear that the EU 15 could have done with different structures in order to remain able to act. This is all the more true with 25 or 27 Member States. If there are to be prospects for further accessions, the European Union must first satisfy these requirements, that is be transparent and not be unwieldy.
That is why I am always saying, as the Council President has already said here in Strasbourg, that those who call for accelerated enlargement of the European Union are sometimes the very ones who have difficulties with the Constitutional Treaty. But if we want to bring the accession candidates into the European Union in the short or medium term - and there is every reason to want that on political grounds - then we must of course create the conditions to prevent the European Union from being unwieldy. Those conditions do not exist at present.
Subject: Darfur
The Sudanese Government continues not only to fail in its responsibility to protect its citizens in Darfur, but continues to support Janjawid militias which, together with Sudanese government forces, bear the largest responsibility for grave violations of human rights and international humanitarian law in this area. In light of the Sudanese Government's recent refusal to administer visas for the United Nations Human Rights Council High-Level Mission to Darfur, which follows consistent objection to the necessary deployment of a UN peacekeeping force, is the Council willing to consider targeted sanctions against Khartoum and is it able to confirm that it is doing everything in its power to press Russia and China to act, as their strategic oil interests in Sudan make them well-placed to influence the Sudanese Government?
President-in-Office of the Council. (DE) The Council has reacted strongly to the Sudanese Government's refusal to issue visas for the United Nations Human Rights Council's assessment mission to Sudan and it deeply regrets the lack of cooperation on the Sudanese Government's part.
The European Union had already made repeated approaches to the Sudanese Foreign Minister and appealed to Sudan to cooperate with this mission. The Council welcomes the fact that, at its fourth session, the UN Human Rights Council noted the Mission's report and unanimously adopted a resolution on the human rights situation in Darfur, charging a team of special rapporteurs with reviewing all existing recommendations for improving the human rights situation in Darfur and pressing ahead with their implementation.
On 15 March 2007, the Council reaffirmed its support for urgent consideration of further measures against Sudan by the UN Security Council, pointing out that under UN Security Council Resolution 1591 anyone hindering the peace process must be called to account and appropriate measures taken. The Council also expressed its resolve to consider further measures, especially in the context of the UN, against any party to the conflict who obstructs UN support for the African Union mission in the Darfur region of Sudan, including the carrying out of the agreed hybrid AU-UN operation.
The Darfur conflict has been discussed regularly in talks with both China and Russia, including at political dialogue meetings, for example. We have consistently taken the view that the Sudanese Government must work towards a political settlement of the conflict and give its unequivocal agreement to the implementation of the full UN support package for the AMIS mission.
deputising for the author. - There is a dreadful sense of impasse over Darfur, with lots of hand-wringing but no progress, and recent events have rather added to that feeling.
In the absence of an agreement on a UN peacekeeping force, is the Council considering, among the further measures it is looking into at the moment, the possibility of an EU-enforced no-fly zone, with the enforcement planes based over the border in Chad? That has been discussed periodically since 2004. Does the President-in-Office feel that now is the moment to implement it?
President-in-Office of the Council. (DE) The Council of Foreign Ministers discussed Sudan and Darfur again last Monday in Luxembourg. As you may know, the United Nations special envoy, Jan Eliasson, took part.
The situation in the region, which was difficult in any case, has not been improved by the fact that, in addition to the existing conflicts between the different parties in Sudan, various tribes are suddenly making war on each other.
At the special envoy's express request, however, the Council has not taken any further measures for the time being. The special envoy asked that we should again seek by political and diplomatic means to secure agreement for a UN-backed mission, perhaps with a change of attitude on the part of China.
The foreign ministers stated, however, that the European Union is considering further effective measures against Sudan if there are no signs of that in the foreseeable future. It cannot be put off for ever, we cannot postpone things for weeks and months on end and simply wait.
(LT) Chancellor Merkel, when introducing the Berlin Declaration, mentioned Darfur as a wound shared by all of us, and she said that it was time for the European Union to take unilateral action.
I would like to check again: how long do we have to wait for these decisions? Are diplomatic negotiations still continuing, even though they have not produced any results so far, and most likely never will?
President-in-Office of the Council. (DE) I have tried to make clear - it was what the Foreign Ministers Council before last wanted - that we want to get a fresh picture and to do that through the United Nations special envoy this time, but also by getting information from the African Union's special envoy. I readily acknowledge that it really is a sore point, but I must ask you to take this special envoy's request seriously and try to see whether certain movements that have taken place in the last few days might not be conducive to a solution after all, making a joint mission possible.
I do repeat, however, that this is not a project where we will wait week after week without seeing results. The European Union should start taking appropriate measures if this process, which Mr Eliasson wants and which we also want, fails to start.
(FI) Mr Minister, the European Union has combat forces, with German, Finnish and Dutch troops in reserve these days. Can you imagine a situation in which combat forces would be used to calm the situation in Darfur?
President-in-Office of the Council. (DE) The European soldiers have a very narrow remit. Essentially, it is the African Union's job. That is why, last Monday, we also again made clear that the money for maintaining this mission is slowly running out and the European Union will then of course have to support the African action financially beyond that time. The Council Presidency has also expressly asked that thought be given to how far the Member States might again be able to give money bilaterally to support this African Union action in Sudan, in Darfur, if the money it not sufficient at European level.
Subject: Extrajudicial executions in the Philippines
What is the Council's assessment of the political situation in the Philippines, where more than 830 left-wing political activists, journalists, lawyers, judges, human rights activists, priests and trade unionists have been killed in extrajudicial executions since Gloria Macapagal Arroyo's government took office in 2001, a situation which has recently been strongly criticised by the UN special rapporteur Philip Alston? What is the Council's assessment of the Arroyo government's evident failure to act and reports that the Philippines army is behind these killings?
Mr Pflüger, as has already been explained in the answer to question 619/2007, the Council is aware of the extrajudicial executions in the Philippines. The European Union regularly expresses its deep concern about these occurrences, urging the authorities to tackle the problem quickly and also to allow independent investigations so that the perpetrators can be brought to court and preventive measures taken.
As already stated in the answer to which I referred, the European Union is willing to assist the Philippines in developing its judicial system. The EU is perfectly clear that what is needed in order to put an end to extrajudicial executions in the Philippines is not just specialist expertise but that political will on the part of the top leadership is also crucial. The EU will continue to press for such will to be shown. We hope that the proper investigation and prosecution of these crimes will also have a preventive effect.
In April, the EU Member States and the Commission will be making preparations to send a fact-finding mission to Manila in the near future to assess the need for specialist assistance. This comes in answer to a request from Foreign Minister Romulo, who has asked for help in implementing the recommendations of the Melo Commission, which was charged with investigating the unexplained killings.
(DE) Is the Council aware of the following extrajudicial executions: Cipriano Ligaspo, murdered on 14 March; Carlito Getrosa, murdered on 11 March; Che Che Gandinao, murdered on 10 March; Felisa Timog Ocampo and Renato 'Atong' Torrecampo Pacaide, murdered on 2 March?
My question is, are sanctions in fact being considered? You have just said that the Philippines Government has asked for assistance and will be given it. But the essential part of the problem is that the government is involved. In view of that, is this the right approach?
I know there have been many regrettable extrajudicial executions. I do not know the individual names, but this could be looked into. In the process between the EU and the Philippines, I believe it is necessary to get through to the political address, which I am sure is able to influence particular developments. It is also right and important that the European Union should provide appropriate assistance and hopefully also help to clear these cases up if the country itself sees shortcomings in its judicial system.
Subject: Attacks on anti-war activists in Sri Lanka
On 9 January 2007, members of Sri Lanka's United People's Movement (UPM) were attacked and chased by an armed mob before a public rally. According to reports in the media, a deputy minister, Mervyn Silva, was involved in the attacks.
What view does the Council take of direct attacks on peace activists in Sri Lanka by members of the Sri Lankan Government? How will this incident affect the Council's support for the Government in future?
President-in-Office of the Council. (DE) The Council has no evidence that the Sri Lankan Government was connected with this incident. No conclusions can therefore be drawn regarding the incident's consequences for relations between the EU and the Sri Lankan Government.
Looking at the situation more generally, however, the Council is deeply concerned about developments in Sri Lanka. The European Union is urging both sides to end the violence immediately and to return to the negotiating table without delay so that a workable solution to the conflict can be found based on constructive proposals. Despite the obvious difficulties, as one of the co-chairs of the Tokyo Conference of donor countries the European Union is continuing to examine every possible way of supporting the peace process in Sri Lanka.
(DE) You have just said that the Council is deeply concerned, but in that case my question is quite specific: what does the Council intend to do to bring pressure to bear on Sri Lanka to end the military offensive against the Tamil Eelam freedom fighters - which has already claimed many civilian casualties - and force them to return to the negotiating table?
My second question is: is the Council aware that arms from EU Member States are also being used in this conflict?
President-in-Office of the Council. (DE) On the last point, I know nothing about this, but we will look into it and see whether there is any information available.
On the question of the measures the Council is thinking of taking, I can tell you that the Council is supporting the work of the Monitoring Mission in Sri Lanka and the Norwegian mediator. We have repeatedly called on the warring parties to observe the 2002 armistice agreement and to respect human rights.
The European Union has also submitted its own draft resolution on the human rights situation in Sri Lanka to the Geneva Human Rights Council. This draft expresses the EU's concern at the recent escalation of violence in Sri Lanka and calls for an immediate end to the violence and the violations of human rights and basic humanitarian rights it entails.
I hope that will lead to a next step. We will look again at the question you raise and let you have information on the subject.
(DE) When the present escalation of the conflict in Sri Lanka began, this House debated whether the Liberation Tigers of Tamil Eelam (LTTE) should be placed on the EU terror list. What is your present view of the LTTE having been placed on the terror list now that the conflict has escalated enormously? Was it in retrospect the right thing to do? In particular, was it right at that point in time?
A second question: Norway is playing a very positive role in this conflict, especially in negotiations, and Norway has criticised the EU through diplomatic channels, saying that the EU's role has been rather biased towards the government. What do you say to that?
President-in-Office of the Council. (DE) I cannot agree with the last statement. As I said before, in view of the conflicts and the problems they also bring for the civilian population, it is necessary for both parties to be involved in resolving the conflict. For that reason, the European Union has not placed greater confidence in any of the parties, not even the government. The EU's measures, and those of other organisations active there, must be geared to a permanent end to the conflict.
I cannot comment personally on the first question, but I will have it examined again.
Subject: Ecological consequences of the northern oil pipeline
The Northern Dimension policy, of which the Baltic Sea Strategy is a constituent part, places particular emphasis on the environment and climate change. The Baltic Sea is one of the world's most contaminated seas. Furthermore, 282 000 tonnes of dangerous weapons have lain on its bed since the Second World War. Economic activities, and in particular the planned construction of the northern oil pipeline, may lead to an ecological disaster whose consequences are difficult to predict.
Does not the country that holds the Presidency and which is a participant in the project consider that, before it starts to implement projects of this kind, the EU should obtain independent expertise on the possible ecological consequences of the construction of a gas pipeline? Clearly, expertise provided by the authors of the project and relating to their own interests will not convince the Community's citizens of the safety of the project.
The Council plays no direct part in the planning or construction of the pipeline, because the implementation of Community law is the responsibility of the Member States and the Commission's task is to ensure that the Member States apply the law properly.
(LT) Without a doubt, I am not satisfied with that reply. It does not mean that European Union Member States can do whatever they wish on EU territory. Russian experts have already established that there is a lot of weaponry [dumped on the seabed], and now they are thinking about changing the route of the gas pipeline.
The Russians think that Gazprom will be allowed to set up armed militia units, which together with Baltic navies will control the whole pipeline and all who sail in the area and use the environment.
The Baltic Sea belongs to all of us, and I do not think that this is a matter for just two countries.
President-in-Office of the Council. (DE) I would again like to make clear that this pipeline is not being planned by a state but by private companies. These companies have to submit planning applications. As different Member States are also concerned, the relevant regulations must be complied with.
As I have already said here some time ago, there are different aspects. You mentioned the munitions that have indeed been found. The ecosystem and other issues must be taken into account. However, all of that can only be examined in the light of European law if an application has been made and the relevant procedures have been initiated. There are no special rights for particular companies: national and European regulations, especially those concerned with environmental protection, must be complied with.
(SV) If a dispute arises and an environmental test is carried out in Swedish waters, is it the European Court of Justice or the Swedish environmental court that decides the case?
Very different information has been forthcoming as to whether the Council has approved the construction of a German-Russian gas pipeline under the Baltic Sea. Has the Council taken such a decision?
President-in-Office of the Council. (DE) So far as I know, no Council would give an assessment here. Firstly, it is a commercial decision by private companies. It is not being built by the Federal Republic of Germany. The people who are building it or want to build it are consortia from Germany with Dutch participation. If procedures are initiated and Member States have to check whether the project complies with the rules in their particular area or if the applicant does not agree with their decision, then it will of course first be a matter for the national courts.
Subject: EU territorial agenda
One of the priority objectives of the EU German Presidency is the adoption of an EU territorial agenda.
What measures does the Council intend to take in practice towards an integrated urban and rural development policy? Will the projected Leipzig Charter effectively combine this policy with regional development policy and, if so, how?
The Council as such is not involved in the initiatives relating to the Leipzig Charter for Sustainable European Cities and the EU territorial agenda. These initiatives are taken by the Member States on an informal basis.
The Leipzig Charter and the EU territorial agenda are offers by the European ministers for regional and urban development to take better account of urban and territorial matters in the implementation of EU policies, for example in the question of how an integrated regional and urban development policy can contribute to the Lisbon and Gothenburg objectives of more sustainable economic growth and strengthening the European social model. The results of the informal ministers' meeting will therefore be passed on to all European institutions. These can then examine independently to what extent taking account of urban and territorial matters will be helpful in achieving their political objectives.
(EL) Madam President, I would like to thank the Minister for his response. The territorial charter, however, is certainly a priority of the German Presidency and holds a significant place in its programme. Therefore, I would like to ask the Minister to explain to us in greater detail, what the goals are of such a territorial agenda, how it is viewed by the German Presidency and how it is included in its future programme, up to the end of June.
President-in-Office of the Council. (DE) Particular results must first be evaluated, and then they can be passed on to the appropriate institutions, at least where topics have been identified.
The approach was that opportunities for integrated urban or regional development also exist in cross-border areas. Our presidency has only slightly more than two months left to run. I expect the President-in-Office will be presenting results at the end of his presidency and making them available to the institutions concerned.
Questions which had not been answered for lack of time would receive written answers (see Annex).
I should like to thank the President-in-Office and colleagues.
That concludes Question Time.
(The sitting was suspended at 7 p.m. and resumed at 9 p.m.)